           Case 2:14-cv-00161-BJR Document 24 Filed 06/26/19 Page 1 of 3



1                                                                      HON. BARBARA J. ROTHSTEIN
2
3

4
5
6
7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT SEATTLE
9     ASH GROVE CEMENT COMPANY, a                        No. 2:14-cv-00161-BJR
      Delaware corporation,
10                                                       STIPULATION AND ORDER OF
                             Plaintiff,                  DISMISSAL WITH PREJUDICE
11
                v.                                       NOTE ON MOTION CALENDAR:
12                                                       JUNE 26, 2019
      LONE STAR INDUSTRIES, INC., a Delaware
13    corporation,
14                           Defendant.
15
16                                         I.      STIPULATION

17          COMES NOW Plaintiff Ash Grove Cement Company and Defendant Lone Star Industries,

18   Inc., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate that the above-captioned

19   action is and may be voluntarily dismissed, with prejudice, and without costs or fees to any party.

20          DATED this 26th day of June 2019.

21    s/ Stephen J. Tan                                 s/ Howard (Terry) Hall
      s/ Joseph A. Rehberger                            Howard (Terry) Hall, WSBA No. 10905
22    Stephen J. Tan, WSBA No. 22756                    FOLEY & MANSFIELD
23    Joseph A. Rehberger, WSBA No. 35556               800 Fifth Avenue, Suite 3850
      CASCADIA LAW GROUP PLLC                           Seattle, WA 98104
24    1201 Third Avenue, Suite 320                      Email: thall@foleymansfield.com
      Seattle, WA 98101
25    Email: stan@cascadialaw.com                       Attorneys for Defendant Lone Star Industries,
      Email: jrehberger@cascadialaw.com                 Inc.
26
27    Attorneys for Plaintiff Ash Grove Cement
      Company
28
     STIPULATION AN ORDER OF DISMISSAL WITH PREJUDICE                           CASCADIA LAW GROUP PLLC
     2:14-cv-00161-BJR -- PAGE 1                                               1201 THIRD AVENUE, SUITE 320
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 292-6300
           Case 2:14-cv-00161-BJR Document 24 Filed 06/26/19 Page 2 of 3



1           Based on the foregoing Stipulation of the Parties, the Court enters the following:

2                                              II.     ORDER

3           THIS MATTER came on before the Court on the foregoing Stipulation of the Parties, and

4    the Court being fully advised in the premises, now therefore, it is hereby

5           ORDERED, ADJUDGED, AND DECREED, that the above-captioned action is dismissed,

6    with prejudice, and without costs or fees to any party.

7           IT IS SO ORDERED.

8           DATED this ____ day of June 2019.

9
10
                                                          ___________________________________
11                                                        BARBARA J. ROTHSTEIN
                                                          United States District Judge
12
13
14
     Presented by:
15
16
     s/ Stephen J. Tan                                  s/ Howard (Terry) Hall
17   s/ Joseph A. Rehberger                             Howard (Terry) Hall, WSBA No. 10905
18   Stephen J. Tan, WSBA No. 22756                     FOLEY & MANSFIELD
     Joseph A. Rehberger, WSBA No. 35556                800 Fifth Avenue, Suite 3850
19   CASCADIA LAW GROUP PLLC                            Seattle, WA 98104
     1201 Third Avenue, Suite 320                       Email: thall@foleymansfield.com
20   Seattle, WA 98101
     Email: stan@cascadialaw.com                        Attorneys for Defendant Lone Star Industries,
21   Email: jrehberger@cascadialaw.com                  Inc.
22
     Attorneys for Plaintiff Ash Grove Cement
23   Company

24
25
26
27
28
     STIPULATION AN ORDER OF DISMISSAL WITH PREJUDICE                              CASCADIA LAW GROUP PLLC
     2:14-cv-00161-BJR -- PAGE 2                                                  1201 THIRD AVENUE, SUITE 320
                                                                                       SEATTLE, WA 98101
                                                                                         (206) 292-6300
           Case 2:14-cv-00161-BJR Document 24 Filed 06/26/19 Page 3 of 3



1                                     CERTIFICATE OF SERVICE

2           I hereby certify that I caused the document to which this certificate is attached to be served

3    by ECF to the following as indicated:

4                                         Howard (Terry) Hall
                                          thall@foleymansfield.com
5
6           Declared under penalty of perjury under the laws of the state of Washington dated at

7    Olympia, Washington this 26th day of June 2019.

8                                                 CASCADIA LAW GROUP
9
                                                  s/ Eleanor Nickelson
10                                                Eleanor Nickelson, Legal Assistant

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION AN ORDER OF DISMISSAL WITH PREJUDICE                           CASCADIA LAW GROUP PLLC
     2:14-cv-00161-BJR -- PAGE 3                                               1201 THIRD AVENUE, SUITE 320
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 292-6300
